Cook, J.,
dissenting. Although I agree with the majority that the indictment is defective because it fails to allege a specifically described overt act, I disagree with today’s opinion in two respects.
First, I consider appellee’s failure to object to the indictment before trial a waiver pursuant to Crim.R. 12(B)(2). Under that rule, “[d]efenses and objections based on defects in the indictment * * * (other than failure to show jurisdiction in the court or to charge an offense)” (emphasis added) must be raised prior to trial. Thus, in only two instances may the defendant wait to object to the indictment’s sufficiency until after trial. Citing this rule, the court below concluded — and the majority apparently agrees — that the indictment failed to charge an offense and could be challenged by appellee at any time.
As courts in most jurisdictions have held, however, an indictment “fails to charge an offense” where it omits an essential element of the crime. See, e.g., State v. Frazier (1995), 73 Ohio St.3d 323, 332, 652 N.E.2d 1000, 1009; United States v. Miller (C.A.6, 1998), 161 F.3d 977, 982, citing Govt. of the Virgin Islands v. Greenidge (C.A.3, 1979), 600 F.2d 437, 439; State v. Perkinson (Tenn.Crim.App.1992), 867 S.W.2d 1. Here, .the indictment unquestionably included each element of conspiracy. It was defective only because it omitted factual information necessary to apprise the defendant of the specific nature of one of those elements. Such a defect is distinct from a failure to charge an offense, and, therefore, an objection was required prior to trial.
Having failed to timely object, appellee waived all but plain error. Accordingly, reversal is warranted only if the outcome of the trial clearly would have been different absent the error. State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph two of the syllabus. Given that appellee neither claimed nor demonstrated any prejudice from the ambiguity, and at no time stated that he was unaware of the applicable facts, it would be unreasonable to conclude that additional information in the indictment would have resulted in his acquittal.
I also disagree with the majority’s use of the language of R.C. 2923.01(B) to justify its conclusion that the indictment was defective. The outcome of this and other indictment-sufficiency cases should rest principally upon the constitutional concerns underlying the purpose of indictment by grand jury. While the majority initially considers these issues, it ultimately shifts its attention to the statutory language and rests its conclusion that the indictment is defective upon R.C. 2923.01(B)’s requirement that a substantial overt act be “alleged” in the indictment.
The majority’s interpretation of that language, however, adds undue meaning to the statute’s requirement that the overt act be “alleged.” A plain reading of *201R.C. 2923.01(B) reveals that it neither defines nor even addresses the specificity •with which the overt act must be alleged. Accordingly, I would conclude that the defectiveness of the indictment proceeds from constitutionally based protections, not from the statutory language of R.C. 2923.01(B).
For the foregoing reasons, I would reverse the judgment of the appellate court and would uphold appellee’s conspiracy conviction.